Citation Nr: 0932859	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck condition, 
to include as secondary to a service-connected avulsion 
injury to the left tibia with residual chronic tendonitis. 

2.  Entitlement to service connection for arthritis of the 
left leg (tibia).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory or lung 
disease, as a result of asbestos exposure. 


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney-
at-law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1970 to April 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from December 2006, July 2007, and November 
2007 RO decisions, which denied the requested claims for 
service connection.  These issues were remanded by the Board 
in January 2009 for further development.


FINDINGS OF FACT

1.  The Veteran's neck condition is not shown to be 
etiologically related to service or to a service-connected 
disability.

2.  The Veteran is not shown to have arthritis of the left 
leg (tibia) that is etiologically related to a disease, 
injury, or event in service.

3.  The Veteran's COPD is not shown to be etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A neck condition was not incurred in or aggravated by 
active military service, may not be presumed to have been 
incurred in or aggravated by service, and is not proximately 
due to or the result of any service-connected disability.  
See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2008).

2.  Arthritis of the left leg (tibia) was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 
3.  COPD was not incurred in or aggravated by active service, 
and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in March 2006, July 2006, April 2007, and 
August 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Veteran was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  
The Board notes that the July 2006 letter sent with regard to 
the Veteran's claim for service connection for a neck 
condition informed the Veteran of the requirements for 
establishing service connection on a secondary basis but did 
not inform the Veteran of the requirements for establishing 
service connection on a direct basis.  However, the Veteran 
had recently been advised of those requirements with respect 
to other claims for service connection in the March 2006 
letter.  Therefore, the Board finds that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim for service connection for a neck 
condition on a direct basis as well, and that any failure to 
provide him with adequate notice is not prejudicial.  To 
remand for further development would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom.  Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).  Additionally, a letter 
dated in March 2006 described how appropriate disability 
ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  The Board finds that 
the record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In March 
2009, the Veteran underwent VA examinations for his claims 
for service connection for arthritis of the left leg (tibia), 
a neck condition, and COPD.  The Board finds these 
examination reports to be thorough and complete.  The 
examiners noted that the claims file had been reviewed.  As 
such, the Board finds these examination reports and opinions 
to be sufficient upon which to base a decision with regards 
to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 

Certain diseases, to include arthritis, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2008).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim for service 
connection for a neck condition on a secondary basis was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Entitlement to service connection for a neck condition, 
to include as secondary to a service-connected avulsion 
injury to the left tibia with residual chronic tendonitis. 

The Veteran is seeking entitlement to service connection for 
a neck condition.  Specifically, the Veteran has asserted 
that he injured his neck falling through a hatch in the 
middle of a main passage and has had neck pain for 25 to 30 
years.  See Veteran's statement, March 2008.  The Veteran has 
also indicated that his neck condition is secondary to his 
service-connected status post avulsion injury to distal left 
tibia with residual chronic tendonitis.  He asserts that his 
balance is poor due to nerve problems in his legs, chronic 
tendonitis, and foot drop, which causes him to fall, injuring 
his neck.  See Veteran's statement, March 2008.

A review of the Veteran's service treatment records reflects 
that the Veteran sought treatment 1 year after his June 1971 
in-service injury to the left tibia for swelling on the left 
side of his neck.  See service treatment record, June 1972.

With regard to a current disability, the Board notes that the 
Veteran has been diagnosed with degenerative changes of the 
cervical spine and cervical spondylosis.  See VA treatment 
record, April 2002; VA examination report, October 2006.  

In October 2006, the Veteran underwent a VA examination.  At 
this examination, the examiner took into consideration the 
Veteran's in-service injury to his left distal tibia and his 
reports of neck problems for at least 20 years.  Upon 
examining the Veteran and diagnosing him with degenerative 
changes of the cervical spine and cervical spondylosis, the 
examiner concluded that it is less likely as not that the 
Veteran's cervical spondylosis is a result of his service-
connected evulsion injury to the left distal tibia.  He 
further noted that he was aware of no medical literature that 
supports development of diffuse spinal spondylosis following 
a soft-tissue evulsion injury.  In rendering this opinion, 
the examiner reviewed an April 2006 VA examination report, 
which included a review of the claims folder and detailed the 
Veteran's in-service injury to his left tibia.  This examiner 
did not, however, review the claims folder, or the Veteran's 
military records.  These service treatment records not only 
described the Veteran's injury to his left tibia but also 
noted the June 1972 service treatment record documenting the 
Veteran's complaints of swelling on the left side of his 
neck.  This treatment of the Veteran's neck was not noted in 
the April 2006 VA examination report, nor did the examiner at 
the October 2006 VA examination indicate that he was aware of 
this in-service treatment.  

Consequently, a new VA examination was conducted in March 
2009.  The examiner reviewed the claims file and noted the 
Veteran's complaints of neck pain since service.  Upon 
examination of the Veteran, the examiner diagnosed him with a 
mechanical cervical strain and degenerative disease in his 
cervical spine.  The examiner also noted that the Veteran 
appeared to have degenerative disease throughout his entire 
spine.  He determined that the spinal degenerative changes 
are likely due to natural progression of disease with age.  
He continued on to state that there is no testing that can 
determine whether this was due to an injury or not.  
Therefore, the examiner determined that it is unlikely that 
the neck condition nowadays is due to his old complaint 
because he has generalized disease throughout the entire 
spine, which indicates it was likely due to natural 
progression of disease with age.  The examiner noted that 
there were no aggravation issues.  In conclusion, the 
examiner determined that this condition does not appear to be 
caused of aggravated by a separate disability, to include his 
avulsion injury to the left tibia with chronic tendonitis.
 
With regard to establishing service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2008).  Currently, the only 
medical opinions of record do not relate the Veteran's 
current neck condition to his active duty service.  In fact, 
as noted above, the VA examiner during the most recent 
examination specifically found that it was likely due to 
natural progression of disease with age, given that he had 
generalized disease throughout the entire spine.  Thus, the 
Veteran's claim must fail on a direct basis.  See Hickson, 
supra. 

The Board considered the Veteran's self-reported neck pain 
dating back to his service.  In this regard, the Veteran is 
competent to report that he experiences symptoms of neck 
pain, and, to this extent, his assertions are entitled to 
some probative weight.  See Charles v. Principi, 16 Vet. App. 
370, 374- 75 (2002).  However, the Court has held that, even 
where a Veteran asserted continuity of symptomatology since 
service, medical evidence was ultimately required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997). In this case, a competent health care specialist 
considered the Veteran's lay report of neck pain since 
service, but also considered the nature of the Veteran's 
underlying disability, and concluded that it was most likely 
that his current disability was due to aging.  The Board 
finds that this opinion is the most probative evidence of 
record as to a relationship between his current disability 
and service, and it ultimately outweighs the Veteran's lay 
assertions of continuity of symptomatology since service.

With regard to establishing service connection on a secondary 
basis, the Board notes that the only medical opinions of 
record do not relate the Veteran's neck condition to his 
service-connected status post avulsion injury to distal left 
tibia with residual chronic tendonitis.  The March 2009 VA 
opinion specifically indicated that the Veteran's neck 
condition is likely due to natural progression of disease 
with age and there are no aggravation issues.  He further 
stated that this condition does not appear to be caused of 
aggravated by a separate disability, to include his avulsion 
injury to the left tibia with chronic tendonitis.  As such, 
service connection cannot be granted on a secondary basis 
either.

In this regard, the Board acknowledges the Veteran's 
contention that he has a current neck condition as the result 
of his service-connected disability.  However, the Veteran as 
a lay person has not been shown to be capable of making 
medical conclusions, thus, his statements regarding causation 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise, so as to link his neck disability to his service-
connected disorder.  See Layno v. Brown, 6 Vet. App. 465, 
469-470 (1994). 

With regard to granting service connection for degenerative 
joint disease of the neck under 38 C.F.R. § 3.309(a), the 
Board notes that there is no medical evidence of record 
indicating that the Veteran experienced degenerative changes 
of the neck within 1 year of discharge of service.  As such, 
the Board finds that service connection cannot be granted for 
arthritis of the neck under 38 C.F.R. § 3.309(a).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a neck condition, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

2.  Entitlement to service connection for arthritis of the 
left leg (tibia).

The Veteran is seeking entitlement to service connection for 
arthritis of the left leg or tibia.  Specifically, the 
Veteran has asserted that he injured his leg falling through 
a hatch in the middle of a main passage.  See Veteran's 
statement, March 2008.

A review of the Veteran's service treatment records reflects 
that the Veteran injured his left tibia in service.  See 
service treatment record, June 1971.  Specifically, it was 
noted that the Veteran suffered a wedge-shaped soft-tissue 
crushing injury over the distal 1/3 of the left tibia.  Id.  

The Board notes that the Veteran is currently service 
connected for status post avulsion injury to the distal left 
tibia with residual chronic tendonitis.  However, the Veteran 
specifically indicated on a February 2007 statement that he 
wished to be rated separately for his arthritis. 

In April 2006, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and determined that there 
is no x-ray evidence of arthritis of the left foot or the 
ankle.  In May 2007,  x-rays of the Veteran's left tibia and 
fibula were taken, which revealed a slight narrowing the 
ankle mortise. See VA examination report, May 2007.  In a 
December 2008 VA treatment record, the Veteran was noted as 
having arthritis pain.  However, it was not specified where 
he experiences this arthritis pain.

In March 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the Veteran's 
complaints of left leg/ankle pain since 1971.  He also noted 
the Veteran's contentions that he has arthritis in the left 
leg and ankle.  Upon examination of the Veteran, it was noted 
that there were no constitutional signs or incapacitating 
episodes of arthritis.  The examiner further noted that a 
review of current records and x-rays shows no evidence of 
arthritis in the left ankle.  Likewise, a review of all 
previous x-rays showed no evidence of arthritis of the same 
leg.  He stated that one would expect that, if there were 
significant injury to the left ankle so many years ago, 
especially in light of his adamant complaints and comments, 
there would be significant degenerative joint disease 
(arthritis) in the claimed ankle.  However, there is not.  
Both are normal.  In conclusion, the examiner determined that 
this condition does not appear to be caused of aggravated by 
a separate disability, to include his avulsion injury to the 
left tibia with chronic tendonitis.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim, the competent medical evidence of record 
does not show the Veteran to have arthritis of left leg.  The 
Board notes that the May 2007 VA x-rays revealed a slight 
narrowing of the ankle mortise.  However, no diagnosis of 
arthritis was rendered at this time.  The most recent x-rays 
of record specifically indicated that the Veteran has no 
signs of arthritis of the left ankle or leg.  Thus, without a 
current diagnosis, there may be no service connection for 
this claimed disability on a direct basis or a presumptive 
basis.  

The Board acknowledges the Veteran's contention that he has 
arthritis of the left leg (tibia) as the result of his active 
duty service.  As mentioned above, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding the cause of his 
reported complaints are not competent.  Espiritu, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
arthritis of the left leg (tibia), and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


3.  Entitlement to service connection for COPD, claimed as a 
respiratory or lung disease, as a result of asbestos 
exposure. 

The Veteran is currently seeking entitlement to service 
connection for COPD.  The Veteran contends that he was 
exposed to asbestos while serving onboard ships during his 
active duty.  See Claim, August 2007.  

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

As an initial matter, the Board notes that the Veteran's DD- 
214 Form supports his assertions of serving on a ship.  A 
review of the Veteran's service treatment records reveals 
that the Veteran was not treated or diagnosed with a lung or 
respiratory condition at any time during active duty.  In a 
January 1974 service treatment record, the Veteran complained 
of a cough and head congestion.  However, this was diagnosed 
as the flu and a cold.  Throughout the year following his 
discharge, and shortly thereafter, the Veteran sought 
treatment on more than one occasion for shortness of breath, 
chronic or frequent coughing, and an upper respiratory 
infection.  See VA treatment records, July 1974, January 
1975, and June 1975.  In a November 1975 VA treatment record, 
the Veteran was noted as not having COPD. 

Currently, the Veteran has a diagnosis of COPD.  See VA 
treatment record, June 2007.  

With regard to establishing service connection on a 
presumptive basis, COPD is not among the diseases listed as 
being presumptively associated with agent orange exposure.  
As such, service connection cannot be established on a 
presumptive basis.  38 C.F.R. § 3.309 (e), Note 2 (2008).

In March 2009, the Veteran underwent a VA examination.  The 
examiner reviewed the claims file and noted the Veteran's 
report of experiencing shortness of breath since service.  
Upon examining the Veteran, the examiner determined that it 
does not appear that the Veteran has any residuals of 
asbestos exposure.  He noted that the Veteran appears to have 
COPD, based on clinical visits, which is not caused by 
asbestos exposure.  He further noted that the most common 
cause of COPD is a smoking history.  The Veteran was a remote 
smoker for some years many years ago.  He has had numerous 
chest x-rays and CT scans of the chest, which upon review by 
the examiner, did not reflect any evidence or commentary at 
all about any specific or nonspecific findings related to 
asbestos exposure or pulmonary asbestosis.  Therefore, the 
examiner determined that there does not appear to be any 
relationship between his COPD and any event or injury/disease 
in service, including asbestos exposure while aboard a ship.  
The examiner noted there are no aggravation issues.  He 
concluded by stating that asbestos exposure does not cause 
COPD. 

As noted above, regulations provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. 3.303(d) (2008).  Currently, the only medical opinion 
of record does not relate the Veteran's current COPD to his 
active duty service.  Thus, the Veteran's claim must fail.  
See Hickson, supra. 

The Board acknowledges the Veteran's contention that he has 
COPD as the result of his active duty service.  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu, supra.  As noted, 
even where a Veteran asserted continuity of symptomatology 
since service, medical evidence was ultimately required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition.  See Voerth, Savage, supra.  
In this case, a competent health care specialist considered 
the Veteran's lay assertion, but concluded that his COPD's 
most common cause was smoking, and that it was unlikely to be 
due to asbestos exposure.  The Board finds this opinion to be 
the most probative evidence of record as to the etiology of 
his COPD.

The Board recognizes that, although the VA examiner 
identified smoking as the most likely cause of COPD, the VA 
examiner did not comment on whether the COPD may be the 
result of in-service tobacco use.  However, even if such was 
the case, the Board notes that service connection for a 
disease resulting from such use would be precluded by law 
under 38 U.S.C.A. § 1103(a) (West 2002).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
COPD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neck condition, to 
include as secondary to a service-connected avulsion injury 
to the left tibia with residual chronic tendonitis is denied. 

Entitlement to service connection for arthritis of the left 
leg (tibia) is denied.

Entitlement to service connection for COPD, claimed as a 
respiratory or lung disease, as a result of asbestos exposure 
is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


